Citation Nr: 1731189	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record.  Notably, the RO adjudicated a claim for service connection for PTSD in September 2012 and it is encompassed within this appeal as captioned on the title page.

In his July 2012 substantive appeal, the Veteran requested a hearing before the Board.  In an April 2016 correspondence, he canceled his request and asked that a decision be based on the evidence of record.  The Board finds that the hearing request is withdrawn and no further action is necessary.  See 38 C.F.R. § 20.705(e) (2016).

In June 2016, the Board remanded the claim for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for appellate action.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD based on a confirmed in-service stressor.

2.  The probative evidence of record is against a finding that the Veteran has anxiety or depression that had onset in service.

CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in November 2010 regarding anxiety and in August 2012 regarding PTSD.

Concerning the duty to assist, the record contains VA treatment records from 2001 through January 2017.  In June 2016, the Board remanded the claim to attempt to obtain records from the Veteran's primary care physician, Dr. B. in Bristol, Tennessee.  Following the remand, in October 2016, the RO sent the Veteran a letter to his address on record asking him to complete and return the enclosed VA Form 21-4142 and provide authority for VA to attempt to obtain Dr. B's records.  The Veteran did not respond to this letter.  In a June 2017 Appellant's Brief, the Veteran's representative indicated that the Veteran did not receive the letter and therefore, did not respond.  However, there is no indication in the claims file that the Veteran did not receive the mailing or that his address had changed or was incorrect.  As of the date of this decision, the Veteran has not provided authorization for VA to seek the records from Dr. B. and has not provided those records himself.  The duty to assist is a two-way street.  If the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Based on the above, the Board finds that the RO satisfied the duty to assist the Veteran in attempting to obtain Dr. B's records and substantially complied with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not needed because there is no evidence of anxiety or depression in service or for several decades thereafter and no indication of a diagnosis of PTSD in the available treatment records that is based on a confirmed in-service stressor as required pursuant to the DSM-V.  The Board notes the indication by the Veteran's representative in the June 2017 Appellant's Brief that a VA treatment record dated in January 2017 indicated a diagnosis of and treatment for PTSD; however, upon review, it was discovered that the record pertained to a different veteran and it was moved to the proper claims file.  There is no indication that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran filed a claim for service connection for anxiety in August 2010.  

Service treatment records demonstrate that the Veteran reported having trouble sleeping at times on a November 1966 Report of Medical History.  A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2016).  In this case, the Veteran's entrance examination, treatment records and separation examination are silent for any complaints of, treatment for or diagnosis of a psychiatric condition or symptomatology.  

VA treatment records in 2001 indicate that the Veteran initially sought mental health treatment from his primary care physician in 1995 after the death of his father in 1994 and sudden death of his second wife in 1995.  He initiated VA treatment in January 2001 and indicated he had depression and anxiety going back 3 to 4 years.  He stated that after the deaths of his second wife and father, he experienced sudden anxiety, sweating and palpitations and was taking Prozac.  Treatment records from 2001 to January 2017 indicate continuing treatment for depression and anxiety and diagnoses for various mental health disabilities, to include major depressive disorder, anxiety disorder and bipolar.  In a November 2016 VA treatment record, it was noted the Veteran was being followed for neurocognitive disorder and a mood disorder.  

In his May 2011 notice of disagreement, the Veteran indicated he was on two different medications prescribed by the VA and that he could not sleep more than four hours at night.  He related waking up in a cold sweat and feeling agitated.

In July 2012, the Veteran filed a claim for service connection for PTSD as due to Agent Orange.  He indicated his doctor at the VA had increased his medications and that he was constantly depressed, had panic attacks 3 to 4 times per week and could not be around crowds.

The RO requested the Veteran's personnel records to determine whether he had been exposed to Agent Orange in service or experienced an in-service stressor that might support a diagnosis of PTSD.  Personnel records do not show any foreign service, to include service in Vietnam, and did not reveal evidence of exposure to Agent Orange or evidence of a traumatic or stressful event in service.

Notably, VA regulations provide that veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  PTSD is not one of those diseases.

Regarding a PTSD diagnosis, a February 2001 record noted no PTSD symptoms and that the Veteran did not have combat exposure or any life threatening traumatic event exposure.  A June 2011 VA treatment record indicated the presence of PTSD symptomatology and rule out PTSD was assessed.  This is not a diagnosis of PTSD.  The diagnosis was not based on any experience that the Veteran related to service and continuing treatment was not shown thereafter.  PTSD screens in February 2013 and November 2016 were negative.

Overall, upon review of the entirety of the record, the Board finds that the evidence is against a finding that the Veteran has a diagnosis of PTSD based on a confirmed in-service stressor or that his anxiety and depression had onset in service. The probative evidence of record indicates that the Veteran began having problems with anxiety and depression after the death of family members in the mid-1990s, more than 20 years after separation from service.

The Board has considered the Veteran's own statements made in support of his claim.  Lay statements are competent evidence to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to observable symptoms, such as depression or anxiety, but his statements as to the cause of the symptoms cannot be accepted as competent evidence.  Id.  Moreover, any current statements regarding psychiatric symptoms starting during service would not be credible as the Veteran specifically denied having had depression, excessive worry, and nervous trouble of any sort on his September 1970 report of medical history, which was completed by the Veteran in connection with his separation from service, and in 2001 reported that his symptoms began in the 1990s.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


